


    
FOURTH AMENDMENT TO LEASE
THIS AGREEMENT (hereinafter referred to as the “Amendment”) made the 31 day of
May 2012 (herein the “Effective Date”), between Lexington Lion Dunwoody, L.P., a
Delaware limited partnership, whose address is 230 Park Avenue, New York, New
York 10169 (hereinafter referred to as “Lessor”); and ING USA Annuity and Life
Insurance Company, a Delaware corporation, with offices at c/o Corporate Real
Estate, One Orange Way (C4-N), Windsor, Connecticut 06095 (hereinafter referred
to as “Lessee”).
W I T N E S S E T H:
WHEREAS, Lessor's predecessor-in-interest and Lessee's predecessor-in-interest
entered into a Lease Agreement dated April 6, 1998, as modified by First
Amendment to Lease dated November 4, 1998 (“First Amendment”) and Second
Amendment to Lease Agreement dated June __, 2000 (“Second Amendment”) and Third
Amendment to Lease dated February 11, 2010 (“Third Amendment”) (hereinafter,
collectively, referred to as the “Lease”), whereby Lessee is presently in
possession of premises consisting of that certain property containing
approximately 15.87 acres, including the building located thereon having an
address of 1475 Dunwoody Road, (the “Building”) on the property commonly known
as Lot G of Glenlock Corporate Campus, West Whiteland Township, Chester County,
Pennsylvania which Building the parties hereto agree for purposes of this
Amendment contains approximately 126,444 square feet of space on three (3)
floors (hereinafter referred to as the “Existing Premises”) as shown on Exhibit
I annexed to the Third Amendment; and
WHEREAS, Lessee also desires to extend the Term of the Lease, and Lessor is
willing to extend the Term of the Lease on the terms and provisions set forth in
the Lease, except to the extent provided for herein; and
WHEREAS, the parties hereto desire to amend the Lease only in the respects and
on the conditions hereinafter stated.
NOW, THEREFORE, Lessor and Lessee agree as follows:
1.Capitalized Terms. For purposes of this Amendment, capitalized terms shall
have the meanings ascribed to them in the Lease unless otherwise defined herein.


2.Existing Term. Lessor and Lessee hereby confirm that the Term of the Lease
currently expires on October 31, 2015.


3.Extension of Term. The Term of the Lease is hereby extended an additional one
(1) year so that the Lease shall now terminate at 11:59 P.M. on October 31,
2016. The period from November 1, 2015 through October 31, 2016 is hereinafter
referred to as the “Second Extended Term,” and Section 2.1 of the Lease shall be
deemed modified accordingly. Lessee hereby acknowledges to Lessor that during
the Second Extended Term, Lessee is leasing the Existing Premises in its “AS
IS”, “WHERE IS” condition.


4.Base Rent. From and after November 1, 2015 Base Rent for the Existing Premises
shall be payable in advance on the first day of each calendar month, without
demand and without counterclaim, offset or deduction as follows:


PERIOD
ANNUAL BASE RENT
MONTHLY BASE RENT
P.S.F
November 1, 2015 through October 31, 2016
$
1,643,772.00


$
136,981.00


$
13.00







5.Allowance. In partial consideration of Lessee entering into this Amendment,
provided no monetary Event of Default exists at the time demand in made by
Lessee, Lessor hereby agrees to pay Lessee an allowance in the amount of One
Million One Hundred Thousand and 00/100 ($1,100,000.00) Dollars (hereinafter
referred to as the “Allowance”) to be applied in Lessee's sole discretion
towards (i) the cost of the improvement work to be performed by Lessee to the
Premises (whether hard or soft costs) including without limitation, labor,
materials, equipment design costs; (ii) any and all costs incurred by Lessee
associated with the termination of the Malvern Lease (as defined below) and
vacating of the Malvern Premises (whether hard or soft costs) or (iii) the Base
Rent due under this Lease. With respect to subparagraph (i) above, Lessor shall
pay that portion of the Allowance on construction draw basis for work in place
within thirty (30) days following the receipt of documentation reasonably

J-1


--------------------------------------------------------------------------------




acceptable to Landlord evidencing Lessee's costs, and a supporting lien waiver
from the general contractor. Provided no monetary Event of Default exists, if
Lessor withholds payment of all or any portion of the Allowance for more than
thirty (30) days following demand per (i) above and such withholding is not done
in connection with a good faith dispute of the payment of the portion of the
Allowance demanded, Lessee may offset such unpaid demanded amount against Base
Rent until recouped in full. Prior to performing any work to the Premises in
accordance with subparagraph (i) above, Lessee will provide Lessor with a copy
of its plans and specifications describing the work to be performed. Upon
completion of any such work, Lessee will provide Lessor with “as built” plans,
showing the work that was performed to the Premises.


6.Malvern Termination Payment. Lessee is required to pay a termination fee
associated with its current office space (the “Malvern Premises”) located at
Malvern Executive Center, 100 Deerfield Lane, Malvern, Pennsylvania (the
“Malvern Lease”). The (“Malvern Termination Payment Allowance”) is Eight Hundred
Fifty Thousand and 00/100 ($850,000,000) Dollars. As additional consideration
for Lessee entering into this Amendment, provided no Event of Default exists,
Lessor hereby agrees to pay Lessee in December, 2012 Four Hundred and
Twenty-Five Thousand and 00/100 ($425,000.00) Dollars for fifty percent (50%)
and in May, 2013 Four Hundred and Twenty-Five Thousand and 00/100 ($425,000.00)
Dollars for the remaining fifty (50%) of the Malvern Termination Payment
Allowance. In the event of the non-payment by Landlord of all or any portion of
the Malvern Termination Payment Allowance, Lessee may offset such unpaid amount
against Base Rent until recouped in full.


7.Renewal Option. Section 2.7 of the Lease (as set forth in Section 6 of the
Third Amendment) is hereby deleted and replaced with the following:


Lessee is hereby granted two (2) options to renew this Lease upon the following
terms and conditions:
(a)At the time of the exercise of each of the options to renew and at the time
of each of said renewals, no Event of Default shall exist, and the Lessee, shall
not have sublet, except to any subsidiary, parent or affiliate or successor by
way of merger or consolidation or permitted assignee or subtenant for which no
Lessor consent is required, more than fifty percent (50%) of the Existing
Premises.


(b)Notice of the exercise of the first option shall be sent to the Lessor in
writing by January 31, 2016. Notice of the exercise of the second option shall
be sent to the Lessor in writing by January 31, 2021, TIME HEREBY BEING MADE OF
THE ESSENCE in each case.


(c)The renewal terms shall be for the term of five (5) years each, the First
Renewal Term, to commence at the expiration of the Second Extended Term of this
Lease and the Second Renewal Term to commence at the expiration of the First
Renewal Term, and all of the terms and conditions of this Lease, other than the
Base Rent, shall apply during each such Renewal Term.


(d)The Annual Base Rent to be paid during the First Renewal Term (November 1,
2016 through October 31, 2021) shall be fair rental value per square foot at the
commencement of the First Renewal Term multiplied by the square footage of the
Premises. The Annual Base Rent to be paid during the Second Renewal Term
(November 1, 2021 through October 31, 2026) shall be the fair rental value per
square foot at the commencement of the Second Renewal Term multiplied by the
square footage of the Premises.


In determining the fair rental value, the Lessor shall notify Lessee of the fair
rental value as established by Lessor. Should Lessee dispute Lessor's
determination, then the Lessee shall be free to, at the Lessee's sole cost and
expense, employ the services of (i) a real estate appraiser familiar with office
buildings located within the Chester County, Pennsylvania area comparable to the
Building, who shall be a member of The Appraisal Institute who is unaffiliated
with Lessor or Lessee, or (ii) a licensed, commercial real estate broker with a
minimum of ten (10) years experience with office buildings located within the
Chester County, Pennsylvania area comparable to the Building who is unaffiliated
with Lessor or Lessee (the “Appraiser”), and who shall render an appraisal. If
the Lessor and the Lessee's Appraiser cannot agree on the fair rental value, or
in such case, on an independent Appraiser acceptable to both, either party may
request the American Arbitration Association to appoint such independent
Appraiser who shall be familiar with office buildings in the area of the
Building and in such event the judgment of a majority of the two Appraisers and
Lessor shall be final and binding upon the parties. The parties shall share
equally in the cost of any such independent appraiser. Pending resolution of the
issue of fair rental value, the Lessee shall pay Lessor as of commencement of
the First or Second Renewal Term, as the case may be, the Annual Base Rent as
established by Lessor, subject to retroactive adjustment upon final
determination of this issue. Notwithstanding anything to the contrary above,
once the fair rental value for the Renewal Term has been determined pursuant to
the foregoing, Lessee shall have fifteen (15) days thereafter to advise Lessor
whether Lessee elects to renew the Lease for the Renewal Term at such fair
rental value, or to rescind its exercise of the option to renew. In the event
that Lessee rescinds its option to renew, Lessee shall be entitled to remain in
the Premises for the greater of (i) ninety (90) days following the determination
of the fair rental value or (ii) the expiration of the Term or the First Renewal
Term, in effect prior to the exercise of the option to

I-2

--------------------------------------------------------------------------------




renew. In the event Lessee elects to rescind its option to renew, it shall pay
to Lessor as Additional Rent, all of the costs and expenses incurred by Lessor
in connection with determining the fair rental value and if applicable, the
negotiations with Lessee in connection with such renewal process which costs
shall include by way of example, but not limitation, fees and changes paid to
any Appraisers and reasonable attorneys' fees and costs. Further, in the event
Lessee elects to rescind its renewal option and relocate to another office
building in the Chester County, Pennsylvania area, Lessee agrees to provide
Lessor with the opportunity to provide a final and best offer so that Lessee
will remain at the Building, and Lessee agrees to use good faith efforts to
entertain such offer.
8.Termination of Rights to Cancel. Lessee hereby rescinds its letter dated
December 30, 2011 in which it exercised its rights pursuant to the third
paragraph of Section 7 of the Third Amendment to terminate the Lease with
respect to a portion of the Existing Premises comprised of Units 2B and 3B.
Lessee further acknowledges and agrees that its one time right to cancel and
terminate this Lease and surrender the entire Existing Premises as set forth in
Section 7 of the Third Amendment is hereby declared null and void. Furthermore,
Lessee's right to surrender a portion of the Existing Premises consisting of
either (x) Units 2B and 3B or (y) Units 1B, 2B and 3B per Section 7 of the Third
Amendment is similarly declared null and void and of no further force and
effect. Consequently, the provisions contained in the Third Amendment relating
to a Partial Surrender (e.g. Sections 8, 9, 10, 11, Subsection 11.3(d) of
Sections 17, 18, 20) similarly declared null and void and of no further force or
effect and references thereto elsewhere in the Third Amendment are hereby
deleted.
 
9.Notices. Section 16 of the Lease is hereby amended to provide that copies of
all notices to Lessor shall also be sent to Margaret Egan c/o Lexington Lion
Dunwoody, L.P. whose address is 230 Park Avenue, New York, New York 10169, or as
otherwise directed by Lessor.


10.Brokers. Lessor and Lessee each represents to the other that it has not dealt
with any real estate broker with respect to this Amendment and no broker is in
any way entitled to any broker's fee or other payment from Lessor in connection
with this Amendment. Lessor and Lessee (each, the “Indemnifying Party”) shall
indemnify and defend the other against any claims by any other broker or third
party claiming through the Indemnifying Party for any commission or payment of
any kind in connection with this Amendment.


11.Counterparts. This Amendment may be executed in any number of counterparts
and by facsimile or e-mail (e.g. pdf), each of which when so executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument. Signature pages may
be detached from the counterparts and attached to a single copy of this
Amendment to physically form one document. Each person signing below is duly
authorized to execute this Amendment.


12.Reaffirmation of Obligations. Lessor and Lessee each hereby acknowledges and
reaffirms all of its obligations under the Lease, as such Lease has been amended
by this Amendment, and agrees that any reference made in any other document to
the Lease shall mean the Lease as amended pursuant to this Amendment. Except as
modified by this Amendment, the Lease and all the covenants, agreements, terms,
provisions and conditions thereof shall remain in full force and effect and are
hereby ratified and affirmed. The covenants, agreements, terms, provisions and
conditions contained in this Amendment shall bind and enure to the benefit of
the parties hereto and their respective successors and, except as otherwise
provided in the Lease as modified by this Amendment, their respective assigns.
In the event of any conflict between the terms contained in this Amendment and
the other terms of the Lease, the terms of this Amendment shall supersede and
control the obligations and liabilities of the parties.


13.Modifications. This Amendment may not be modified or terminated except in a
writing signed by all parties.


14.Governing Law. This Amendment shall be governed by, and construed and
enforced in accordance with, the laws of the Commonwealth of Pennsylvania.

I-3

--------------------------------------------------------------------------------






15.No Default. Lessee represents and warrants to Lessor that, to its knowledge
(i) Lessor is not in default of any of its obligations under the Lease, (ii) no
event has occurred which, with the passage of time or the giving of notice, or
both, would constitute a default by Lessor under the Lease. Lessor represents
and warrants that, to its knowledge (x) Lessee is not in default of any of its
monetary obligations under the Lease and, to the best of its knowledge, without
undertaking any inquiry or investigation or inspection of the Premises, Lessee
is not in default of any of its non-monetary obligations under the Lease and (y)
no event has occurred which, with the passage of time or the giving of notice,
or both, would constitute a default by Lessee under the Lease.


SIGNATURES APPEAR ON FOLLOWING PAGE

I-4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Lessor and Lessee have caused this Amendment to be duly
executed and delivered as of the date and year above written.
“LESSOR”
CLPF-LEXINGTON LION DUNWOODY, L.P.


By:     CLPF-Lexington Lion Dunwoody GP, LLC,
its general partner


By: Clarion Lion Properties Fund Holdings, L.P.,
its sole member


By: CLPF-Holdings, LLC, its general partner


By: Clarion Lion Properties Fund Holdings
REIT, LLC, its sole member
    
By: Clarion Lion Properties Fund, LP,
its managing member


By: Clarion Partners LPF GP, LLC,
its general partner


By: Clarion Partners, LLC, its sole member
By: /s/ Margaret L. Egan_______________
Name: Margaret L. Egan
Title: Authorized Signatory
“LESSEE”
ING USA ANNUITY AND LIFE INSURANCE COMPANY, a Delaware corporation
By:/s/ Ronald Falkner____________________
Print Name: Ronald Falkner
Print Title: Vice President



I-5